DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/16/2022 canceling claim 19 and amending claims 1, 9, 10, 17 and 20. claims 1-18 and 20 are examined.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 depends on a canceled claim.  Appropriate correction is required.  For purposes of compact prosecution claim 20 is interpreted as depending on claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4, 6 and 17, 18 and 20 used the term “actual” in the context of an actual shutdown.  It is not clear what conditions are meant by an actual shutdown in-flight. For example a complete shutdown after a flight when the aircraft is at the gate can include the fuel valves closed, the ignition system off and the engine having no rotational speed.  However during an in-flight restart the engine is typically windmilling as discussed throughout Applicant specification including par. 27 for example. When the aircraft is in flight, a person of ordinary skill can consider a condition wherein the flame in the combustor has been extinguished as a shutdown condition (see for example par. 45 of Hayama referring to a flameout as a shutdown condition).  Applicant specification in par. 70 discusses a flameout as being representative of an anticipated shutdown as opposed to an actual shutdown.  Examiner could not find in Applicant specification a discussion regarding what is meant by an actual shutdown.  Therefore it is unclear when the instant claims are infringed.
Claim 10 recites the limitation "the maximum corrected speed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The meaning of “maximum corrected speed of the low pressure system” in Claim 10 is unclear.  As best understood, a corrected speed can be interpreted as the engine speed when including adding power with electric motor as opposed to the engine having only power from windmilling (see Applicant specification pars. 80 and 81).  As best understood a maximum corrected speed can be 1) the maximum rated speed of the engine when using the electric motor or 2) maximum corrected speed can be the maximum speed of the engine that the electric motor can be used with for example that can be less than the overall max speed of the engine.  Therefore it is not clear when the claim is infringed. In summary the meaning of “maximum corrected speed of the low pressure system” is unclear.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20180128182 A1 (Hayama).
Regarding claim 17, Hayama discloses (see figs. 1 and 2) a hybrid-electric system (electric starter motor 210 combined with core engine 106 (see fig. 2)) comprising: a gas turbine engine 100 (see fig. 1) having a high pressure system (118, 122, 128), a low pressure system (116, 124, 130), an electric machine 210 (see par. 32, middle) coupled to one of the high pressure system or low pressure system (electric machine 210 was coupled to at least one of the low or high systems, see par. 32, top), and a controller 204, the controller 204 including memory 302 and one or more processors 301 (see fig. 3), the memory storing instructions (the processor is considered programmed via executing the instructions programmed on the memory, see pars. 5 and 19) that when executed by the one or more processors 301 cause the system to perform (par. 5) one or more functions, the functions including receiving data indicative of an actual or anticipated in-flight shutdown (in step 402 of fig. 4 discussed in par. 45 shutdown can be determined from reduced engine speed from speed sensor 318 or from reduced exhaust temperature from temperature sensor 320, see par. 45 middle and bottom); and adding power to the gas turbine engine through the electric machine 210 in response to receiving data indicative of the actual or anticipated in-flight shutdown of the gas turbine engine (in step 410 power is added to engine when starter 210 is on and rotates engine, see par. 46 lower portion, after it has been determined that a shutdown has occurred), and maintaining, with the electric machine 210, a rotation speed of at least one of the low pressure system or the high pressure system (118, 122, 128) of at least 25% of a pre-shutdown rotation speed of the respective low pressure system and/or high pressure system (118, 122, 128).  Hayama discloses in flight restart of a gas turbine engine after an abnormal shutdown see (402 in fig. 4 and par. 45).  During the restarting a first set of operational parameters that include N2 (the high spool 128 speed, see par. 34, top and par. 48, top).  The starter is turned on when the N2 is at 10% to 25% (see steps 408 and 410 and par. 49, middle).  The N2 speed of the high spool must be at 25% to 40% of max value (and thus at least 25% of pre-shutdown speed) per rotation power input from the starter in order for fuel addition and ignition at step 412 (see step 414 and see par. 35 and par. 51, bottom). Therefore claimed speed  is maintained throughout the fuel flow being initiated and the ignition process.  The starter remains on until step 426 during the time when the engine is being started (see fig. 4).  During this time the speed of N2 must be from 30% to 40% maximum value for a predetermined time period and thus the claimed speed range is further maintained (see par. 56, bottom) wherein condition 416 is true (T) if the parameter conditions are not met (see par. 56 top).  When the parameter such as N2 is met 416 is False and light-off is successful (see par. 56, bottom).  Light-off is confirmed if the N2 speed parameter 30% to 40% is maintained again for step 420 (see table I wherein the N2 parameter can be speed as discussed in par. 56).  N2 speed is additionally maintained at 60% to 70% to confirm successful start and during this time the starter electric motor is on (see par. 59, bottom and fig. 4).
Regarding claim 18, Hayama discloses (see fig. 2) wherein receiving data indicative of the actual or anticipated in-flight shutdown of the gas turbine engine comprises receiving data indicative of an actual in-flight shutdown of the gas turbine engine (data regarding flameout, reduced speed and reduced exhaust temperature are representative of an actual shutdown; for example if there is no flame there is no combustion and the exhaust temperature becomes near ambient as discussed in par. 45 of Hayama).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7 – 9 and 12 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 20180354632 A1 (Hon) in view of Hayama.
As to claims 1 and 2 Hon discloses (see figs. 1 and 6) a method for operating a hybrid-electric propulsion system 50 of an aircraft 10, the hybrid-electric propulsion system 50 comprising a gas turbine engine (102A or 102B) having a high pressure system (112, 116, 122), a low pressure system (110, 118, 124), and an electric machine (56A regarding engine 102A and 56B regarding engine 102B) coupled to one of the high pressure system (112, 116, 122; regarding engine 102A) or low pressure system (110, 118, 124; regarding engine 102B), the method comprising: 
determining a shutdown condition of the gas turbine engine 102A (see par. 90, lower portion); and 
adding power to the gas turbine engine 102A through the electric machine 56A in response to determine a shutdown condition of the gas turbine engine (304; see fig. 7 wherein method 300 of fig. 7 applies to the structures of fig. 6, see par. 89, top; after a shutdown condition is determined then a start command 302 is commenced followed by power transmission 304 from electric motor 56A, see fig. 7).  Hon is silent receiving data indicative of an actual or anticipated in-flight shutdown of the gas turbine engine wherein receiving data indicative of the actual or anticipated in-flight shutdown of the gas turbine engine comprises receiving data indicative of an actual in-flight shutdown of the gas turbine engine; and wherein adding power to the gas turbine engine comprises adding power using the electric machine to maintain a rotation speed of at least one of the low pressure system or the high pressure system of at least 25% of a pre-shutdown rotation speed of the respective low pressure system and/or high pressure system.
Hayama teaches a method for operating a propulsion system (gas turbine 100 with electric machine 210) of an aircraft (par. 2) and further teaches receiving data indicative of an actual or anticipated in-flight shutdown of the gas turbine engine (par. 45) wherein receiving data indicative of the actual or anticipated in-flight shutdown of the gas turbine engine comprises receiving data indicative of an actual in-flight shutdown of the gas turbine engine (“flameout event” represents actual shutdown, see par. 45, top).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon with receiving data indicative of an actual or anticipated in-flight shutdown of the gas turbine engine wherein receiving data indicative of the actual or anticipated in-flight shutdown of the gas turbine engine comprises receiving data indicative of an actual in-flight shutdown of the gas turbine engine as taught by Hayama in order to facilitate improved time duration of high altitude restarting of gas turbine engine (see par. 2, bottom).
Hayama further teaches  wherein adding power to the gas turbine engine 100 comprises adding power using the electric machine 210 to maintain a rotation speed of at least one of the low pressure system or the high pressure system (118, 122, 128) of at least 25% of a pre-shutdown rotation speed of the respective low pressure system and/or high pressure system.  Hayama teaches in flight restart of a gas turbine engine after an abnormal shutdown see (402 in fig. 4 and par. 45).  During the restarting a first set of operational parameters that include N2 (the high spool 128 speed, see par. 34, top and par. 48, top).  The starter is turned on when the N2 is at 10% to 25% (see steps 408 and 410 and par. 49, middle).  The N2 speed of the high spool must be at 25% to 40% of max value (and thus at least 25% of pre shutdown speed) per rotation power input from the starter in order for the fuel and ignition at step 412 (see step 414 and see par. 35 and par. 51, bottom). Therefore claimed speed  is maintained throughout the fuel flow being initiated and the ignition process.  The starter remains on until step 426 during the time when the when the engine is being started (see fig. 4).  During this time the speed of N2 must be from 30% to 40% maximum value for a predetermined time period and thus the claimed speed range is further maintained (see par. 56, bottom) wherein condition 416 is true (T) if the parameter conditions are not met (see par. 56 top).  When the parameter such as N2 is met 416 is False and light-off if successful (see par. 56, bottom).  Light-off is confirmed if the N2 speed parameter 30% to 40% is maintained again for step 420 (see table I wherein the N2 parameter can be speed as discussed in par. 56).  N2 speed is additionally maintained at 60% to 70% to confirm successful start and during this time the starter electric motor is on (see par. 59, bottom and fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon in view Hayama with wherein adding power to the gas turbine engine comprises adding power using the electric machine to maintain a rotation speed of at least one of the low pressure system or the high pressure system of at least 25% of a pre-shutdown rotation speed of the respective low pressure system and/or high pressure system as taught by Hayama in order to facilitate providing faster and more reliable assisted starting during high altitude operations (see Hayama par. 22).
As to claim 7, Hon further discloses (see fig. 6) wherein adding power to the gas turbine engine includes adding power to the low pressure system of the gas turbine engine using the electric machine, adding power to the high pressure system (112, 116, 122) of the gas turbine engine 102A using the electric machine 56A (see par. 85, bottom), or both.
As to claim 8, Hon further discloses (see fig. 6) wherein adding power to the gas turbine engine includes adding power to the low pressure system (110, 118, 124) of the gas turbine engine 102B (of propulsor 104B) using the electric machine 56B (par. 86, bottom).
As to claim 9, Hon further discloses (see fig. 6) wherein adding power to the gas turbine engine 102B includes adding power to the low pressure system of the gas turbine 102B (see par. 86, lower portion) engine using the electric machine 56B to maintain a rotation speed of the low pressure system (110, 116, 124) within 75% of a pre-shutdown speed (a pre-shutdown speed includes the speeds of the engine after the previous start-up and would include for example the idle speed during the previous start-up; the term “within” is interpreted as “Inside the range of (an area or boundary)”, Lexico online; the speed of engine 102B when being provided power from electrical machine 56B can be therefore within the range of zero to 75% of a pre-shutdown speed).
As to claim 12, Hon further discloses (see fig. 6) wherein adding power to the gas turbine engine 102A includes providing electrical power to the electric machine 56A from an external source 55 (energy storage unit 55 is external to engine 102A structure; also see that unit 55 can be on fuselage of aircraft in fig. 1).
As to claim 13, Hon further discloses (see fig. 6) wherein the electric machine 56A is a first electric machine, wherein the gas turbine engine 102A is a first gas turbine engine, wherein adding power to the gas turbine engine 102A includes providing electrical power to the electric machine 56A from a second electric machine 56B driven by a second gas turbine engine 102B (see par. 95 referring to the first and second electrical machines).
As to claim 14, Hon further discloses (see fig. 6) wherein adding power to the gas turbine engine 102A includes providing electrical power to the electric machine 56A from one or more electric energy storage units 55, from an auxiliary power unit, or both.
As to claims 15 and 16, Hon further discloses (see fig. 6) wherein adding power to the gas turbine engine includes adding at least 10 horsepower and adding at least 50 horsepower (see par. 15 wherein 50 KW = 67 HP).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon in view of Hayama as applied to claim 2 above, and further in view of NPL “Modelling, Analysis and Flight Testing of a Military Turbofan Engine Under Windmilling Conditions” (Balaji).
Regarding claim 3, Hon in view Hayama teach the current invention as claimed and discussed above including adding power to the gas turbine engine in response (i.e. after) to receiving data indicative of the actual in-flight shutdown of the gas turbine engine as discussed in the claim 2 analysis above.  Hon in view Hayama are silent the adding power within five seconds after receiving the data indicative of the actual in-flight shutdown.
Regarding claim 3, Hon in view Hayama disclose all the essential features of the claimed invention except wherein adding power within five seconds after receiving the data indicative of the actual in-flight shutdown.  
While Hon in view Hayama teaches the general conditions of the claimed invention, Hon in view Hayama do not expressly teach the claimed wherein adding power within five seconds after receiving the data indicative of the actual in-flight shutdown.  
Balaji teaches that the time duration between an actual shutdown during windmilling condition and power being added to the engine is an important factor regarding operation and safety of the aircraft with the engine shutdown in flight.  For example Balaji points out it is desirable to obtain a quick restart of the engine (abstract, lower portion) after a shutdown and that in windmill conditions may require the pilot to put the airplane in a dive (section 1., par. 1) in order to rotate the fan faster via windmilling.  During an engine shutdown the engine begins to spool down and loses rotational momentum (section 1., par. 1) and therefore more energy and time is required to spool the engine back up to an idle speed during which a relight or restart of the engine can be accomplished (section 2.2).  Further accessories driven by the shutdown engine place additional torque drag on the engine causing additional loss of momentum (section 3.4, pars. 1 and 2).  Finally a loss of electricity for the flight deck and oil lubrication pressure, from generator and oil pump accessories, respectively, driven by the shutdown engine further reduce flight safety. Therefore, an ordinary skilled worker would recognize that the time duration between adding power and receiving data indicative of the actual in-flight shutdown is a result-effective variable that controls the ability of the engine to be restarted in a timely and safe manner. The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).  Thus, the claimed wherein adding power within five seconds after receiving the data indicative of the actual in-flight shutdown is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. a time duration between adding power and receiving data indicative of the actual in-flight shutdown were disclosed in the prior art by Hon in view Hayama, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hon in view Hayama’s invention to include wherein adding power within five seconds after receiving the data indicative of the actual in-flight shutdown in order to provide a safe and timely restart as taught by Balaji in abstract and sections 1, 2.2 and 3.4 that are discussed above.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon in view of Hayama as applied to claim 2 above, and further in view of Pub. No. US 20180073437 A1 (Simonetti).
Regarding claim 4 and 5, Hon in view Hayama teach the current invention as claimed and discussed above including receiving data indicative of the actual in-flight shutdown of a gas turbine engine as discussed in the claim 2 analysis above.  Hon further discloses adding power to the gas turbine engine includes adding power to the gas turbine engine at least until the re-start process is initiated, adding power to the gas turbine engine until the engine is re-ignited (304; see fig. 7 wherein method 300 of fig. 7 applies to the structures of fig. 6, see par. 89, top; after a shutdown condition is determined then a start command 302 is commenced followed by power transmission 304 from electric motor 56A, see fig. 7; step 310 discloses providing an ignition and see par. 95, top wherein ignition is completed), or both.  Hon is silent the power being added to the gas turbine engine substantially continuously and wherein the amount of time is at least 10 seconds.
Simonetti teaches a gas turbine engine 20 (see fig. 1) being restarted in flight (see par. 4) and further teaches a motor providing power to the gas turbine engine the power being added to the gas turbine engine 20 substantially continuously (the motor provides power the engine when the engine is shutdown and during the starting operation (par. 23, top): “the … motor can be operatively connected to the high-pressure spool to continuously power the high-pressure spool for starting the gas turbine engine”, see par. 6) and wherein the amount of time is at least 10 seconds (when an electric motor is used the amount of time can be up to 20 to 30 seconds (see par. 3) during a traditional method of restart for example with regard to a fixed wing aircraft that may permit a greater reaction time to an engine shutdown in flight compared to helicopter rotary wing aircraft).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon in view of Hayama with the power being added to the gas turbine engine substantially continuously and wherein the amount of time is at least 10 seconds as taught by Simonetti in order to facilitate providing reliable and rapid restart of engine in flight (see Simonetti par. 3).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon in view of Hayama as applied to claim 1 above, and further in view of Pub. No. US 20030115883 A1 (Myers).
Regarding claim 6, Hon in view Hayama teach the current invention as claimed and discussed above but are silent receiving data indicative of the actual or anticipated in-flight shutdown of the gas turbine engine comprises determining an anticipated in-flight shutdown of the gas turbine engine.
Myers teaches a gas turbine engine 10 (see fig. 1) and further teaches receiving data indicative of the actual or anticipated in-flight shutdown of the gas turbine engine comprises determining an anticipated in-flight shutdown of the gas turbine engine (data is received regarding fuel to air ratio entering combustor of gas turbine engine wherein the fuel to air ratio is used to anticipate a flameout that can represent an engine shutdown, see par. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon in view of Hayama with receiving data indicative of the actual or anticipated in-flight shutdown of the gas turbine engine comprises determining an anticipated in-flight shutdown of the gas turbine engine as taught by Myers in order to facilitate providing the ability to take corrective action by improving the fuel-air ratio in order to avoid a shutdown during flight of the gas turbine engine during inclement weather (see par. 4; and par. 5, lower portion).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon in view of Hayama as applied to claim 1 above, and further in view of US Patent 3,750,782 (Costantini).
Regarding claim 10, Hon in view Hayama teach the current invention as claimed and discussed above.  Hon further discloses (see fig. 6) wherein adding power (see par. 86, lower portion) to the gas turbine 102B engine includes adding power to the low pressure system (110, 118, 124) of the gas turbine engine 102B of propulsor 104B using the electric machine 56B to maintain the rotation speed of the low pressure system (110, 116, 124).  Hon is silent the rotation speed is above 25% of the maximum corrected speed of the low pressure system (corrected speed is interpreted as speed with use of electric motor, see Applicant specification par. 80).
Costantini teaches the rotation speed is above 25% of a maximum corrected speed of gas turbine during starting wherein an electric motor (i.e., electric starter motor) adds power to the engine (see col. 1, ll. 6-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon in view Hayama with the rotation speed is above 25% of the maximum corrected speed of the low pressure system as taught by Costantini in order to facilitate a more reliable starting process and improved electric motor durability (see Costantini col. 1, ll. 65-68).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hon in view of Hayama as applied to claim 1 above, and further in view of Pub. No. US 20210025339 A1 (Terwilliger).
Regarding claim 11, Hon in view Hayama teach the current invention as claimed and discussed above.  Hon further discloses (see fig. 6) wherein the electric machine is a first electric machine, wherein the gas turbine engine 102A includes the low pressure system (110, 118, 124) and a first electric machine (the low pressure system of gas turbine 102A can have also have an electric machine, see par. 88 lower portion) and adding power (par. 85, lower portion) to the high pressure system (112, 116, 122) of the gas turbine engine 102A using a second electric machine 56A. Hon is silent adding power to the low pressure system.
Terwilliger teaches a gas turbine engine 20 (see fig. 1) and further teaches adding power to a low pressure system (606, 608, see fig. 6) and a high pressure system (612) during in flight restart (see par. 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Hon in view Hayama with adding power to the low pressure system as taught by Terwilliger in order to facilitate providing additional thrust during the restart process (see Terwilliger par. 51) when thrust control may not be available to the pilot (see Terwilliger par. 4, lower portion).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayama in view of Balaji.
Regarding claim 20, Hayama discloses wherein adding power to the gas turbine engine includes adding power to the gas turbine engine after receiving data indicative of the actual in-flight shutdown of the gas turbine engine (in step 410 power is added to engine when starter is on and rotates engine, see par. 46 bottom, after it has been determined that a shutdown has occurred; also see discussion in the claim 17 analysis above in the 35 USC 102 section).  Hayama is silent the adding power within five seconds after receiving the data indicative of the actual in-flight shutdown.
Regarding claim 20, Hayama disclose all the essential features of the claimed invention except wherein adding power within five seconds after receiving the data indicative of the actual in-flight shutdown.  
While Hayama teaches the general conditions of the claimed invention, Hayama does not expressly teach the claimed wherein adding power within five seconds after receiving the data indicative of the actual in-flight shutdown.  
The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B). A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977). 
Here, Balaji teaches that the time duration between an actual shutdown during windmilling condition and power being added to the engine is an important factor regarding operation and safety of the aircraft with the engine shutdown in flight.  For example Balaji points out it is desirable to obtain a quick restart of the engine (abstract, lower portion) after a shutdown and that in windmill conditions may require the pilot to put the airplane in a dive (section 1., par. 1) in order to rotate the fan faster via windmilling.  During an engine shutdown the engine begins to spool down and loses rotational momentum (section 1. Introduction, par. 1) and therefore more energy and time is required to spool the engine back up to an idle speed during which a relight or restart of the engine can be accomplished (section 2.2).  Further accessories driven by the shutdown engine place additional torque drag on the engine causing additional loss of momentum (section 3.4, pars. 1 and 2).  Finally a loss of electricity for the flight deck and oil lubrication pressure, from generator and oil pump accessories, respectively, driven by the shutdown engine further reduce flight safety. Therefore, an ordinary skilled worker would recognize that the time duration between adding power and receiving data indicative of the actual in-flight shutdown is a result-effective variable that controls the ability of the engine to be restarted in a timely and safe manner. Thus, the claimed wherein adding power within five seconds after receiving the data indicative of the actual in-flight shutdown is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.  
Therefore, since the general conditions of the claim, i.e. a time duration between adding power and receiving data indicative of the actual in-flight shutdown were disclosed in the prior art by Hayama, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayama’s invention to include wherein adding power within five seconds after receiving the data indicative of the actual in-flight shutdown in order to provide a safe and timely restart as taught by Balaji in abstract and sections 1, 2.2 and 3.4 that are discussed above.  It has been held “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues that claims 1-4, 6 and 17-20 have no indefiniteness regarding the terms “actual” and “anticipated” as they relate to an in-flight shutdown.  In response applicant has explained it is necessary to restart an engine that has been shutdown in flight and has explained various causes of the shutdown.  However there was no clarity provided as to the meaning of an anticipated in-flight shutdown versus the meaning of an actual in-flight shutdown.  As best understood applicant disclosure suggests an anticipated in-flight shutdown occurs when a flameout occurs.  However it is not clear what else needs to occur in order to progress from an anticipated shutdown to an actual shutdown.
Applicant arguments are accepted regarding claim 9 indefiniteness and the deletion of “about”.  However the language of the claim is interpreted under BRI as stated in the claim 9 analysis in the 35 USC 103 section above.
Applicant argues that the rejection under 35 USC 112(b) of claim 10 has been overcome.  In response applicant amendment to claim 10 appears to be consistent with applicant pars. 107 and 108.  However it is still not clear what is the meaning of a maximum corrected speed of the low pressure system.
Applicant argues that Hayama does not teach the new recitations of the independent claims 1 and 17 regarding maintaining, with the electric machine, a rotation speed of at least one of the low pressure system or the high pressure system of at least 25% of a pre-shutdown rotation speed of the respective low pressure system and/or high pressure system. In response Hayama discloses and teaches a flow chart in fig. 4 regarding a process used to restart an engine that has experienced a shutdown during flight.  The speed N2 of the high spool is monitored during the restart process.  For example at step 408 there must be a minimum speed of 10% to 25% of maximum operating N2 (see par. 49, middle) in order for the electric motor starter 210 (see par. 32, middle) to be activated.  If the electric motor starter is activated this motor provides rotational power to the shutdown engine.  
At step 412 the N2 speed is monitored to determine if the starter electric motor has increased the speed of the shutdown engine to a threshold of 25% to 40% of maximum operating N2 such that the speed of the engine has been maintained above 25% of max N2 (see par. 51 bottom) and therefore fuel and ignition can be applied.  There are also two durations at steps 420 and 424 wherein the starter electric motor is applying rotational power to the engine the two durations meant to confirm light-off has occurred and confirm a successful start (see Table I regarding steps 420 and 424).  For example a successful start can be verified by ensuring an N2 speed of about 60 to 70% of max N2 (see par. 59, bottom) wherein the starter electric motor is on during these two steps.  One of ordinary skill understands that if the 25% percent of max N2 speed is at least 25% of a pre-shutdown speed of the high spool (see applicant par. 73 wherein  pre-shutdown speed is speed at cruise power and wherein power at max N2 would typically be a greater power than cruise power such as take-off power that would typically occur at a greater N2 speed).  This process is consistent with applicant specification wherein the electric motor is on until the re-start process or ignition process is completed (see par. 74).
Applicant argues that Hon is not concerned with using an electric motor regarding an in-flight restart and is not concerned with maintaining a certain speed of a low or high pressure system with the electric motor during the in-flight restart.  In response Hon discloses using an electric motor to provide rotational power for example to a high spool during an in-flight restart of a gas turbine engine (see step 306 in fig. 7 and steps 304 and 306 in fig. 8).  Hon is also aimed at driving the shutdown engine at a minimum speed during the in-flight restart (see par. 91).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741